952 A.2d 809 (2008)
288 Conn. 901
Melinda CREWS
v.
Stephen CREWS.
No. 18176.
Supreme Court of Connecticut.
Decided June 25, 2008.
Charles D. Ray, David Reif and Matthew A. Weiner, Hartford, in support of the petition.
George J. Markley, Fairfield, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 107 Conn.App. 279, 945 A.2d 502 (2008), is granted, limited to the following issues:
"1. Did the Appellate Court properly apply a plenary standard of review to the trial court's conclusion that enforcement of the parties' antenuptial agreement as of the date of dissolution would work an injustice?"
"2. Even if the Appellate Court properly applied a plenary standard of review, did the Appellate Court properly reverse the trial court's judgment that enforcement of the parties' antenuptial agreement as of the date of dissolution would work an injustice?"
ROGERS, C.J., did not participate in the consideration of or decision on this petition.
The Supreme Court docket number is SC 18176.